Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 1 of 89 PageID #:
                                   11408
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 2 of 89 PageID #:
                                   11409
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 3 of 89 PageID #:
                                   11410
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 4 of 89 PageID #:
                                   11411
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 5 of 89 PageID #:
                                   11412
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 6 of 89 PageID #:
                                   11413
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 7 of 89 PageID #:
                                   11414
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 8 of 89 PageID #:
                                   11415
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 9 of 89 PageID #:
                                   11416
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 10 of 89 PageID #:
                                    11417
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 11 of 89 PageID #:
                                    11418
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 12 of 89 PageID #:
                                    11419
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 13 of 89 PageID #:
                                    11420
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 14 of 89 PageID #:
                                    11421
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 15 of 89 PageID #:
                                    11422
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 16 of 89 PageID #:
                                    11423
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 17 of 89 PageID #:
                                    11424
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 18 of 89 PageID #:
                                    11425
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 19 of 89 PageID #:
                                    11426
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 20 of 89 PageID #:
                                    11427
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 21 of 89 PageID #:
                                    11428
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 22 of 89 PageID #:
                                    11429
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 23 of 89 PageID #:
                                    11430
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 24 of 89 PageID #:
                                    11431
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 25 of 89 PageID #:
                                    11432
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 26 of 89 PageID #:
                                    11433
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 27 of 89 PageID #:
                                    11434
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 28 of 89 PageID #:
                                    11435
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 29 of 89 PageID #:
                                    11436
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 30 of 89 PageID #:
                                    11437
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 31 of 89 PageID #:
                                    11438
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 32 of 89 PageID #:
                                    11439
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 33 of 89 PageID #:
                                    11440
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 34 of 89 PageID #:
                                    11441
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 35 of 89 PageID #:
                                    11442
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 36 of 89 PageID #:
                                    11443
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 37 of 89 PageID #:
                                    11444
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 38 of 89 PageID #:
                                    11445
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 39 of 89 PageID #:
                                    11446
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 40 of 89 PageID #:
                                    11447
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 41 of 89 PageID #:
                                    11448
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 42 of 89 PageID #:
                                    11449
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 43 of 89 PageID #:
                                    11450
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 44 of 89 PageID #:
                                    11451
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 45 of 89 PageID #:
                                    11452
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 46 of 89 PageID #:
                                    11453
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 47 of 89 PageID #:
                                    11454
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 48 of 89 PageID #:
                                    11455
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 49 of 89 PageID #:
                                    11456
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 50 of 89 PageID #:
                                    11457
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 51 of 89 PageID #:
                                    11458
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 52 of 89 PageID #:
                                    11459
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 53 of 89 PageID #:
                                    11460
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 54 of 89 PageID #:
                                    11461
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 55 of 89 PageID #:
                                    11462
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 56 of 89 PageID #:
                                    11463
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 57 of 89 PageID #:
                                    11464
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 58 of 89 PageID #:
                                    11465
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 59 of 89 PageID #:
                                    11466
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 60 of 89 PageID #:
                                    11467
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 61 of 89 PageID #:
                                    11468
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 62 of 89 PageID #:
                                    11469
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 63 of 89 PageID #:
                                    11470
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 64 of 89 PageID #:
                                    11471
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 65 of 89 PageID #:
                                    11472
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 66 of 89 PageID #:
                                    11473
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 67 of 89 PageID #:
                                    11474
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 68 of 89 PageID #:
                                    11475
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 69 of 89 PageID #:
                                    11476
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 70 of 89 PageID #:
                                    11477
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 71 of 89 PageID #:
                                    11478
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 72 of 89 PageID #:
                                    11479
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 73 of 89 PageID #:
                                    11480
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 74 of 89 PageID #:
                                    11481
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 75 of 89 PageID #:
                                    11482
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 76 of 89 PageID #:
                                    11483
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 77 of 89 PageID #:
                                    11484
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 78 of 89 PageID #:
                                    11485
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 79 of 89 PageID #:
                                    11486
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 80 of 89 PageID #:
                                    11487
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 81 of 89 PageID #:
                                    11488
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 82 of 89 PageID #:
                                    11489
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 83 of 89 PageID #:
                                    11490
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 84 of 89 PageID #:
                                    11491
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 85 of 89 PageID #:
                                    11492
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 86 of 89 PageID #:
                                    11493
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 87 of 89 PageID #:
                                    11494
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 88 of 89 PageID #:
                                    11495
Case 1:16-cv-00905-JFB-CJB Document 419-13 Filed 04/18/19 Page 89 of 89 PageID #:
                                    11496
